        Case MDL No. 2901 ECF
  Case 2:19-md-02901-SFC   Document
                              No. 2 72
                                    filed Filed 08/19/19
                                          08/19/19       Page 1 Page
                                                      PageID.4  of 2 1 of 2




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: FORD MOTOR CO. Fí150 AND RANGER
TRUCK FUEL ECONOMY MARKETING AND
SALES PRACTICES LITIGATION                                                                          MDL No. 2901



                                  (SEE ATTACHED SCHEDULE)



                        CONDITIONAL TRANSFER ORDER (CTO í2)



On August 1, 2019, the Panel transferred 2 civil action(s) to the United States District Court for the
Eastern District of Michigan for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See __F.Supp.3d__ (J.P.M.L. 2019). Since that time, no additional action(s) have
been transferred to the Eastern District of Michigan. With the consent of that court, all such actions
have been assigned to the Honorable Sean F. Cox.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Michigan and assigned to
Judge Cox.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Eastern District of Michigan for the reasons stated in the order of August 1, 2019, and, with the
consent of that court, assigned to the Honorable Sean F. Cox.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Eastern District of Michigan. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                  Aug 19, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel
                                                                     I hereby certify that the foregoing is a true copy
                                                                     of the original on file in this office.
                                                                     Clerk, U.S. District Court
                                                                     Eastern District of Michigan

                                                                     By: s/ S Schoenherr
                                                                         Deputy
       Case MDL No. 2901 ECF
 Case 2:19-md-02901-SFC   Document
                             No. 2 72
                                   filed Filed 08/19/19
                                         08/19/19       Page 2 Page
                                                     PageID.5  of 2 2 of 2




IN RE: FORD MOTOR CO. Fí150 AND RANGER
TRUCK FUEL ECONOMY MARKETING AND
SALES PRACTICES LITIGATION                                           MDL No. 2901



                   SCHEDULE CTOí2 í TAGíALONG ACTIONS



 DIST       DIV.     C.A.NO.       CASE CAPTION


MINNESOTA

  MN         0       19í01886      Arendt v. Ford Motor Company        19-12436

NEW JERSEY

   NJ        1       19í14639      NAPIER v. FORD MOTOR COMPANY              19-12437
   NJ        1       19í14714      FENCL v. FORD MOTOR COMPANY           19-12438
